DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A preliminary amendment received on 5/04/2021 amending claims 1-7 and 9-12 and canceling claim 8 has been entered by the examiner.  

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 12/31/2020, 3/25/2021, 4/13/2021, and 11/18/2021 have been entered and considered by the examiner.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 9 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Motorola Mobility  ("Physical channel design for 2-step RACH," 3GPP TSG RAN WG1 Meeting AH 1801, Vancouver, Canada, R1-1800727, pp. 1-4, 3rd Generation Partnership Project, Valbonne, France (January 22-26, 2018)) IDS provided by Applicant.
Regarding claims 9 and 11, Motorola teaches an asynchronous uplink transmission method/network device (Introduction), comprising:
sending, by a network device, configuration information of a physical uplink shared channel (PUSCH) used for asynchronous uplink transmission, wherein the configuration information comprises a length of a cyclic prefix CP of the PUSCH, and the length of the CP of the PUSCH is less than a length of a CP of a random access preamble (Secs. 2 and 3; Hence, 2-step RACH may need to be selectively configured for a cell, and a network may indicate whether a given cell is configured to support 2-step RACH or not. Furthermore, UE may select one of RACH procedures (i.e. 2-step or 4-step) based on a path loss estimate or a RSRP measurement; a common time/frequency radio resource for physical random access channel carrying preamble (PRACH-P) can be configured for 2-step and 4-step RACH. Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; PRACH-D data symbols may employ the same CP length as PUSCH. If the cell is large (e.g. 5km cell radius) and if UEs within 2km radius are expected to perform 2-step RACH based on RSRP (or path loss) threshold setting, the CP-length of DM RS of PRACH-D is longer than the CP length of PRACH-D data symbols but less than the CP length of PRACH preamble; i.e. the PRACH-D has the same CP length as the PUSCH and the PRACH-D CP length is less than that of the PRACH preamble.  From Applicant’ specification at para. 0004, the 2-step RACH includes the PUSCH in msg1 where the random access would equate to the 4-step RACH); and 
receiving, by the network device, the PUSCH sent based on the configuration information of the PUSCH (Secs. 2 and 3; Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; PRACH-D data symbols may employ the same CP length as PUSCH. If the cell is large (e.g. 5km cell radius) and if UEs within 2km radius are expected to perform 2-step RACH based on RSRP (or path loss) threshold setting, the CP-length of DM RS of PRACH-D is longer than the CP length of PRACH-D data symbols but less than the CP length of PRACH preamble; i.e. the UE would send the PUSCH based on whether the 2-step or 4-step is selected based on the configured threshold settings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 10, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Motorola Mobility  ("Physical channel design for 2-step RACH," 3GPP TSG RAN .
Regarding claim 1, Motorola teaches User equipment (Abstract; Para. 0066), comprising:
a receiver, configured to receive, from a network device, configuration information of a first physical uplink shared channel (PUSCH) used for asynchronous uplink transmission, wherein the configuration information comprises resource configuration information of the first PUSCH and a length of a cyclic prefix (CP) of the first PUSCH, and the length of the CP of the first PUSCH is less than a length of a CP of a first random access preamble (Secs. 2 and 3; Hence, 2-step RACH may need to be selectively configured for a cell, and a network may indicate whether a given cell is configured to support 2-step RACH or not. Furthermore, UE may select one of RACH procedures (i.e. 2-step or 4-step) based on a path loss estimate or a RSRP measurement; a common time/frequency radio resource for physical random access channel carrying preamble (PRACH-P) can be configured for 2-step and 4-step RACH. Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; PRACH-D data symbols may employ the same CP length as PUSCH. If the cell is large (e.g. 5km cell radius) and if UEs within 2km radius are expected to perform 2-step RACH based on RSRP (or path loss) threshold setting, the CP-length of DM RS of PRACH-D is longer than the CP length of PRACH-D data symbols but less than the CP length of PRACH preamble; i.e. the PRACH-D has the same CP length as the PUSCH and the PRACH-D CP length is less than that of the PRACH preamble.  From Applicant’ specification at para. 0004, the 2-step RACH includes the PUSCH in msg1 where the random access would equate to the 4-step RACH); 
a processor, configured to determine, based on the length of the CP of the first PUSCH, a timing advance (TA) value, and a largest delay spread, whether to send the first PUSCH (Secs. 2 and 3; Note that the timing offset of 13.3us approximately corresponding to a round trip delay for 2km cell radius results in ~1.5dB SNR degradation at 1% BLER; 2-step RACH may be more suitable for small cells, e.g. up to 2km cell radius, or for UEs close to a cell site, as a larger distance between a UE and a TRP would increase a potential timing offset at a receiver dependent on a round-trip propagation delay; UE may select one of RACH procedures (i.e. 2-step or 4-step) based on a path loss estimate or a RSRP measurement; a common time/frequency radio resource for physical random access channel carrying preamble (PRACH-P) can be configured for 2-step and 4-step RACH. Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; the longer CP of DM RS would guarantee DM RS reception without severe inter-carrier interference (ICI) caused by timing offset larger than the CP length; CP-length of DM RS of PRACH-D can be determined based on the maximum round-trip delay and the maximum delay spread for UEs selecting 2-step RACH in a cell; i.e. whether the 2-step RACH/PUSCH or the 4-step RACH random access is sent is determined based on various values, including a round-trip propagation delay. The round-trip propagation delay being increase would cause an increase in the timing offset/advance value so the determination would also be based on the timing offset/advance.  The CP length would correspond to the maximum round-trip delay and the delay spread so that the CP would be larger than the timing offset/advance so that interference is minimized, thereby minimizing pathloss and increasing RSRP); and 
a transmitter, configured to send, responsive to determining to send the first PUSCH, the first PUSCH based on the configuration information of the first PUSCH (Secs. 2 and 3; Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; PRACH-D data symbols may employ the same CP length as PUSCH. If the cell is large (e.g. 5km cell radius) and if UEs within 2km radius are expected to perform 2-step RACH based on RSRP (or path loss) threshold setting, the CP-length of DM RS of PRACH-D is longer than the CP length of PRACH-D data symbols but less than the CP length of PRACH preamble; i.e. the UE would send the PUSCH based on whether the 2-step or 4-step is selected based on the configured threshold settings).
However, while Motorola teaches “the longer CP of DM RS would guarantee DM RS reception without severe inter-carrier interference (ICI) caused by timing offset larger than the CP length” and “CP-length of DM RS of PRACH-D can be determined based on the maximum round-trip delay and the maximum delay spread for UEs selecting 2-step RACH in a cell” (Sec. 3), it does not specifically disclose a difference between a largest stored timing advance TA and a smallest stored TA.
Abstract).  He further teaches a difference between a largest stored timing advance TA and a smallest stored TA (Paras. 0039, 0067, 0070, 0072, and 0083-0084; a UE may check the timing difference as a result of a timing adjustment when the UE receives a TA and/or when uplink timing is adjusted autonomously by the UE, and the UE may adjust the TA up to a maximum amount; UE may cope with a delay spread of up to 31.3 μs among the component carriers monitored at the receiver. If a higher delay (TAG timing difference) is observed, the UE may take one of many of the following actions; some actions may be taken by a UE and/or an eNB to reduce interference where a cell radius is high and delay differences between bands may be high or radio wave reflections may result in excessive delay spread among carriers; here may be advantages in transmitting an initial preamble, which its timing is closer to an sTAG adjusted uplink timing. This may result in smaller time alignment adjustments in random access response; when a secondary cell group is configured, it is initially in an out-of-sync state and its time alignment timer may not be running. Uplink transmission timing advance may be initialized as zero; i.e. a TA value may be stored with a  value ranging from zero to a maximum value and a random access procedure can be used instead of a PUSCH procedure to reduce interference if the TA value is not able to overcome the cell radius and the delay spread). 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dinan with the teachings as in Motorola.  The motivation for doing so would have been to ensure Dinan at para. 0066).
Regarding claim 2, the combination of references Motorola and Dinan teach the limitations of the previous claims.  Motorola further teaches wherein the processor is specifically configured to: responsive to determining that a difference between the length of the CP of the first PUSCH and the largest delay spread is greater than or equal to the TA, determine to send the first PUSCH (Secs. 2 and 3; Note that the timing offset of 13.3us approximately corresponding to a round trip delay for 2km cell radius results in ~1.5dB SNR degradation at 1% BLER; 2-step RACH may be more suitable for small cells, e.g. up to 2km cell radius, or for UEs close to a cell site, as a larger distance between a UE and a TRP would increase a potential timing offset at a receiver dependent on a round-trip propagation delay; UE may select one of RACH procedures (i.e. 2-step or 4-step) based on a path loss estimate or a RSRP measurement; a common time/frequency radio resource for physical random access channel carrying preamble (PRACH-P) can be configured for 2-step and 4-step RACH. Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; the longer CP of DM RS would guarantee DM RS reception without severe inter-carrier interference (ICI) caused by timing offset larger than the CP length; CP-length of DM RS of PRACH-D can be determined based on the maximum round-trip delay and the maximum delay spread for UEs selecting 2-step RACH in a cell; i.e. whether the 2-step RACH/PUSCH or the 4-step RACH random access is sent is determined based on various values, including a round-trip propagation delay. The round-trip propagation delay being increase would cause an increase in the timing offset/advance value so the determination would also be based on the timing offset/advance.  The CP length would correspond to the maximum round-trip delay and the delay spread so that the CP would be larger than the timing offset/advance so that interference is minimized, thereby minimizing pathloss and increasing RSRP) and Dinan further teaches a difference between a largest stored timing advance TA and a smallest stored TA (Paras. 0039, 0067, 0070, 0072, and 0083-0084; i.e. a TA value may be stored with a  value ranging from zero to a maximum value and a random access procedure can be used instead of a PUSCH procedure to reduce interference if the TA value is not able to overcome the cell radius and the delay spread).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dinan with the teachings as in Motorola.  The motivation for doing so would have been to ensure that network performance doesn’t deteriorate or the interference doesn’t increase (Dinan at para. 0066).
Regarding claim 3, the combination of references Motorola and Dinan teach the limitations of the previous claims.  Motorola further teaches wherein the processor is specifically configured to: determine, based on the length of the CP of the first PUSCH, a length of a guard time GT of the first PUSCH, the difference between the largest stored TA and the smallest stored TA, and the largest delay spread, whether to send the first PUSCH (Secs. 2 and 3; Note that the timing offset of 13.3us approximately corresponding to a round trip delay for 2km cell radius results in ~1.5dB SNR degradation at 1% BLER; 2-step RACH may be more suitable for small cells, e.g. up to 2km cell radius, or for UEs close to a cell site, as a larger distance between a UE and a TRP would increase a potential timing offset at a receiver dependent on a round-trip propagation delay; UE may select one of RACH procedures (i.e. 2-step or 4-step) based on a path loss estimate or a RSRP measurement; a common time/frequency radio resource for physical random access channel carrying preamble (PRACH-P) can be configured for 2-step and 4-step RACH. Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; the longer CP of DM RS would guarantee DM RS reception without severe inter-carrier interference (ICI) caused by timing offset larger than the CP length; CP-length of DM RS of PRACH-D can be determined based on the maximum round-trip delay and the maximum delay spread for UEs selecting 2-step RACH in a cell; i.e. whether the 2-step RACH/PUSCH or the 4-step RACH random access is sent is determined based on various values, including a round-trip propagation delay. The round-trip propagation delay being increase would cause an increase in the timing offset/advance value so the determination would also be based on the timing offset/advance.  The CP length would correspond to the maximum round-trip delay and the delay spread so that the CP would be larger than the timing offset/advance so that interference is minimized, thereby minimizing pathloss and increasing RSRP) and Dinan further teaches a length of a guard time GT of the first PUSCH and a difference between a largest stored timing advance TA and a smallest stored TA (Fig. 1; Paras. 0030, 0039, 0067, 0070, 0072, and 0083-0084; i.e. a TA value may be stored with a value ranging from zero to a maximum value and a random access procedure can be used instead of a PUSCH procedure to reduce interference if the TA value is not able to overcome the cell radius and the delay spread. Furthermore, to reduce the risk of intersymbol interference, the guard time would need to be taken into account along with the timing offset/advance and delay spreading to ensure symbols don’t overlap).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dinan with the teachings as in Motorola.  The motivation for doing so would have been to ensure that network performance doesn’t deteriorate or the interference doesn’t increase (Dinan at para. 0066).
Regarding claim 4, the combination of references Motorola and Dinan teach the limitations of the previous claims.  Motorola further teaches wherein the processor is specifically configured to: responsive to determining that a difference between the length of the CP of the first PUSCH and the largest delay spread is greater than or equal to the TA to determine to send the first PUSCH (Secs. 2 and 3; Note that the timing offset of 13.3us approximately corresponding to a round trip delay for 2km cell radius results in ~1.5dB SNR degradation at 1% BLER; 2-step RACH may be more suitable for small cells, e.g. up to 2km cell radius, or for UEs close to a cell site, as a larger distance between a UE and a TRP would increase a potential timing offset at a receiver dependent on a round-trip propagation delay; UE may select one of RACH procedures (i.e. 2-step or 4-step) based on a path loss estimate or a RSRP measurement; a common time/frequency radio resource for physical random access channel carrying preamble (PRACH-P) can be configured for 2-step and 4-step RACH. Preamble partition between 2-step and 4-step RACH allows UE to implicitly indicate to the network which RACH procedure is selected; the longer CP of DM RS would guarantee DM RS reception without severe inter-carrier interference (ICI) caused by timing offset larger than the CP length; CP-length of DM RS of PRACH-D can be determined based on the maximum round-trip delay and the maximum delay spread for UEs selecting 2-step RACH in a cell; i.e. whether the 2-step RACH/PUSCH or the 4-step RACH random access is sent is determined based on various values, including a round-trip propagation delay. The round-trip propagation delay being increase would cause an increase in the timing offset/advance value so the determination would also be based on the timing offset/advance.  The CP length would correspond to the maximum round-trip delay and the delay spread so that the CP would be larger than the timing offset/advance so that interference is minimized, thereby minimizing pathloss and increasing RSRP) and Dinan further teaches the length of the GT is greater than or equal to the difference between the largest stored TA and the smallest stored TA, and a difference between a largest stored timing advance TA and a smallest stored TA (Fig. 1; Paras. 0030, 0039, 0067, 0070, 0072, and 0083-0084; i.e. a TA value may be stored with a value ranging from zero to a maximum value and a random access procedure can be used instead of a PUSCH procedure to reduce interference if the TA value is not able to overcome the cell radius and the delay spread. Furthermore, to reduce the risk of intersymbol interference, the guard time would need to be taken into account along with the timing offset/advance and delay spreading to ensure symbols don’t overlap).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention Dinan at para. 0066).
Regarding claim 5, the combination of references Motorola and Dinan teach the limitations of the previous claims.  Dinan further teaches wherein the transmitter is specifically configured to adjust an uplink timing based on the smallest stored TA, and send the first PUSCH based on the adjusted uplink timing (Paras. 0039, 0067, 0070, 0072, and 0083-0084; a UE may check the timing difference as a result of a timing adjustment when the UE receives a TA and/or when uplink timing is adjusted autonomously by the UE; Uplink transmission timing advance may be initialized as zero).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dinan with the teachings as in Motorola.  The motivation for doing so would have been to ensure that network performance doesn’t deteriorate or the interference doesn’t increase (Dinan at para. 0066).
Regarding claim 6, the combination of references Motorola and Dinan teach the limitations of the previous claims.  Dinan further teaches wherein the transmitter is further configured to send a second random access preamble based on the adjusted uplink timing (Paras. 0039, 0067, 0070, 0072, and 0083-0084; a UE may check the timing difference as a result of a timing adjustment when the UE receives a TA and/or when uplink timing is adjusted autonomously by the UE; there may be advantages in transmitting an initial preamble, which its timing is closer to an sTAG adjusted uplink timing. This may result in smaller time alignment adjustments in random access response; i.e. if the PUSCH sent with the adjusted timing has interference, the data may not be properly decoded so a random access would then be sent to synchronize to the network).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dinan with the teachings as in Motorola.  The motivation for doing so would have been to ensure that network performance doesn’t deteriorate or the interference doesn’t increase (Dinan at para. 0066).
Regarding claim 7, the combination of references Motorola and Dinan teach the limitations of the previous claims.  Motorola further teaches wherein the receiver is further configured to: receive group common downlink control information (DCI) scrambled by using a first radio network temporary identifier (RNTI), wherein the group common DCI carries feedback information for the first PUSCH, a location of the feedback information for the first PUSCH in the group common DCI is determined based on a number of a demodulation reference signal for the first PUSCH, and the first RNTI is determined based on a time-frequency resource for the first PUSCH; or receive first DCI scrambled by using a second RNTI, wherein the first DCI carries feedback information for the first PUSCH, and the second RNTI is determined based on a time-frequency resource for the first PUSCH and a number of a demodulation reference signal for the first PUSCH (Secs. 2 and 3; Hence, 2-step RACH may need to be selectively configured for a cell, and a network may indicate whether a given cell is configured to support 2-step RACH or not; PRACH-D carries demodulation reference signal (DM RS), and DM RS of PRACH-D can be transmitted with a longer CP length (longer than a CP length of PRACH-D data symbols); Moreover, the longer CP of DM RS can maintain orthogonality of multiple orthogonal DM RS, e.g. a Zadoff–Chu (ZC) sequence and its cyclic shifts, when two or more PRACH preambles are associated with the same time-frequency resource for PRACH-D and multiple orthogonal DM RS for multiple PRACH-Ds are multiplexed in the same time-frequency resource; i.e. the UE would receive configuration information related to the time-frequency resources and the number of DMRS signals in the PUSCH); or receive second DCI used for scheduling a first physical downlink shared channel PDSCH and the first PDSCH, wherein the first PDSCH carries feedback information for the first PUSCH, and the feedback information comprises a number of a demodulation reference signal for the first PUSCH and hybrid automatic repeat request HARQ feedback information for the first PUSCH; or receive third DCI used for scheduling a second PDSCH and the second PDSCH, wherein the second PDSCH carries feedback information for the first PUSCH, and the feedback information comprises an identity of the user equipment and HARQ feedback information for the first PUSCH. 
Dinan further teaches receive first DCI scrambled by using a second RNTI, wherein the first DCI carries feedback information for the first PUSCH, and the second RNTI is determined based on a time-frequency resource for the first PUSCH and a number of a demodulation reference signal for the first PUSCH (Paras. 0181, 0187, 0070, 0072, and 0083-0084; the first control packet may be scrambled by a temporary C-RNTI according to an LTE physical layer standard. The first control packet may have one of the following formats according to an LTE physical layer standard: a DCI format 0; a DCI format 4; a DCI format 3; and a DCI format 3A; a TPC command and may be included in PDCCH/EPDCCH with DCI format 0/4 for serving cell c or jointly coded with other TPC commands in PDCCH with DCI format 3/3A whose CRC parity bits may be scrambled with TPC-PUSCH-RNTI).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dinan with the teachings as in Motorola.  The motivation for doing so would have been to ensure that network performance doesn’t deteriorate or the interference doesn’t increase (Dinan at para. 0066).
Regarding claims 10 and 12, the combination of references Song and Wei teach the limitations of the previous claims.  Song further teaches wherein the method further comprises: sending, by the network device, group common downlink control information (DCI) scrambled by using a first radio network temporary identifier (RNTI), wherein the group common DCI carries feedback information for the PUSCH, a location of the feedback information for the PUSCH in the group common DCI is determined based on a number of a demodulation reference signal for the PUSCH, and the first RNTI is determined based on a time-frequency resource for the PUSCH; or sending, by the network device, first DCI scrambled by using a second RNTI, wherein the first DCI carries feedback information for the PUSCH, and the second RNTI is determined based on a time-frequency resource for the PUSCH and a number of a demodulation reference signal for the PUSCH; or sending, by the network device, second DCI used for scheduling a first physical downlink shared channel (PDSCH) and the first PDSCH, wherein the first PDSCH carries feedback information for the PUSCH, and the feedback Secs. 2 and 3; Hence, 2-step RACH may need to be selectively configured for a cell, and a network may indicate whether a given cell is configured to support 2-step RACH or not; PRACH-D carries demodulation reference signal (DM RS), and DM RS of PRACH-D can be transmitted with a longer CP length (longer than a CP length of PRACH-D data symbols); Moreover, the longer CP of DM RS can maintain orthogonality of multiple orthogonal DM RS, e.g. a Zadoff–Chu (ZC) sequence and its cyclic shifts, when two or more PRACH preambles are associated with the same time-frequency resource for PRACH-D and multiple orthogonal DM RS for multiple PRACH-Ds are multiplexed in the same time-frequency resource; i.e. the UE would receive configuration information related to the time-frequency resources and the number of DMRS signals in the PUSCH).
However, Motorola does not specifically disclose sending, by the network device, first DCI scrambled by using a second RNTI, wherein the first DCI carries feedback information for the PUSCH, and the second RNTI is determined based on a time-frequency resource for the PUSCH and a number of a demodulation reference signal for the PUSCH.
Abstract).  He further teaches sending, by the network device, first DCI scrambled by using a second RNTI, wherein the first DCI carries feedback information for the PUSCH, and the second RNTI is determined based on a time-frequency resource for the PUSCH and a number of a demodulation reference signal for the PUSCH (Paras. 0181, 0187, 0070, 0072, and 0083-0084; the first control packet may be scrambled by a temporary C-RNTI according to an LTE physical layer standard. The first control packet may have one of the following formats according to an LTE physical layer standard: a DCI format 0; a DCI format 4; a DCI format 3; and a DCI format 3A; a TPC command and may be included in PDCCH/EPDCCH with DCI format 0/4 for serving cell c or jointly coded with other TPC commands in PDCCH with DCI format 3/3A whose CRC parity bits may be scrambled with TPC-PUSCH-RNTI).  Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Dinan with the teachings as in Motorola.  The motivation for doing so would have been to ensure that network performance doesn’t deteriorate or the interference doesn’t increase (Dinan at para. 0066).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT KRUEGER whose telephone number is (303)297-4238.  The examiner can normally be reached on M-F 8:00-5:00 MT.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENT KRUEGER/Primary Examiner, Art Unit 2474